Citation Nr: 0415008	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-14 916	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether the rating decision of September 16, 1999, which 
granted entitlement to service connection for skull loss and 
assigned a 50 percent rating, effective August 31, 1993, 
should be reversed or amended on the grounds of clear and 
unmistakable error (CUE). 

2.  Whether the rating decision of September 16, 1999, which 
granted entitlement to service connection for a left forehead 
scar, residual of a craniotomy, and assigned a 10 percent 
rating, effective August 31, 1993, should be reversed or 
amended on the grounds of CUE. 

3.  Entitlement to an effective date earlier than February 
16, 1999, for a 20 percent rating for the service-connected 
residuals of a fractured left clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1979 to October 1983.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in March and October 
2002, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

In September 2003, the veteran had a hearing at the RO, 
before the undersigned Veterans Law Judge.


REMAND

The veteran's service medical records show that in June 1982, 
he had a bicycle accident and that he sustained numerous 
injuries, including head trauma and a fractured left 
clavicle.  There was a four inch laceration on his left 
forehead; a large ecchymosis over his left eye, and deformity 
of his left clavicle.  He underwent a left frontal craniotomy 
to evacuate an intracerebral hematoma.  

During follow-up treatment in October 1982, the veteran 
reported numbness and tingling over the site of the 
craniotomy incision.  In June 1983, he reportedly felt 
movement of the frontal bone at the incision site.  
During the veteran's service separation examination in 
October 2003, it was noted that he had multiple scars on his 
forehead.  Following the examination, the summary of defects 
and diagnoses consisted of status post open, depressed left 
frontal skull fracture with left frontal lobe contusion and 
encephalomalacia.

By a rating action on February 10, 1984, the RO granted the 
veteran entitlement to service connection for the residuals 
of a craniotomy and assigned a 10 percent rating, effective 
October 5, 1983 (the date after the veteran's separation from 
service).  The veteran was notified of that decision, as well 
as his appellate rights; however, with respect to that issue, 
a notice of disagreement (NOD) was not received which to 
initiate the appellate process.  Accordingly, that decision 
became final under the law and regulations then in effect.  
38 U.S.C. § 4005 (1982); 38 C.F.R. § 19.192 (1983).

By a rating action in July 1984, the RO granted the veteran 
entitlement to service connection for the residuals of a 
fractured left clavicle and assigned a 10 percent rating, 
also effective October 5, 1983.  The veteran was notified of 
that decision in a Supplemental Statement of the Case (SSOC) 
issued on July 19, 1984.  On September 17, 1984, the RO 
received the veteran's substantive appeal (VA Form  1-9) ; 
however, it did not identify the issues being appealed.  

VA hospital records show that on August 31, 1993, the veteran 
underwent a left frontal cranioplasty to repair a loose bone 
flap from the veteran's craniotomy in service.  

By a rating action on September 16, 1999, the RO granted the 
veteran's claims of entitlement to service connection for the 
following disabilities:  skull loss, left forehead, the 
residual of a craniotomy, evaluated as 50 percent disabling; 
a scar, left forehead, the residual of a craniotomy, 
evaluated as 10 percent disabling; tinnitus, the residual of 
a craniotomy, evaluated as 10 percent disabling; and 
headaches, the residuals of a craniotomy, evaluated as 10 
percent disabling.  The assigned ratings were effective 
August 31, 1993.  The veteran was notified of those actions, 
as well as his appellate rights; however, an NOD was not 
received with which to initiate the appellate process.  
Accordingly, those decisions also became final under the law 
and regulations then in effect.  38 U.S.C. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1998).

By a rating action in November 1999, the RO raised the rating 
for the veteran's service-connected fracture of the left 
clavicle from 10 to 20 percent.  The effective date of that 
increase was February 16, 1999.  That rating was based on 
dislocation of the clavicle or scapula, or nonunion of the 
clavicle or scapula with loose movement.  The RO noted that 
dislocation of the left shoulder had been documented by VA 
outpatient records, reflecting the veteran's treatment on 
February 16, 1999.  In November 2000, the veteran submitted 
an NOD in regard to that effective date.  Although he was 
issued an SOC, he failed to perfect his appeal; and, 
therefore, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2000).

In his November 2000 NOD, the veteran also claimed that 
August 31, 1993, was not the correct effective date for the 
50 percent rating for his service-connected skull loss or for 
10 percent rating for his service-connected left forehead 
scar.  Indeed, in December 2000, he claimed that those 
effective dates were the product of CUE in the RO's September 
16, 1999, rating action.  

In March 2002, the RO found that with respect to the 
effective dates for the veteran's skull loss and left 
forehead scar, the September 16, 1999, RO decision did not 
involve CUE.  In May 2002, the veteran's NOD was received 
with respect to those issues, and in October 2002, his 
substantive appeal (VA Form 9) was received, thereby 
perfecting his appeal.

On his VA Form 9, received in October 2002, the veteran 
claimed entitlement to an effective date earlier than 
February 16, 1999, for his service connected residuals of a 
left clavicle fracture.  Later in October 2002, the RO denied 
that claim.  The veteran's NOD was received in a timely 
manner, and that issue was merged with the CUE issues already 
on appeal.  

In an October 2002  hearing before a Decision Review Officer 
and in a hearing before the undersigned Veterans Law Judge, 
the veteran raised contentions to the effect the various 
disabilities for which he had been granted service connection 
were all the result of his bicycle crash in service.  
Accordingly, he contended that the effective date for the 
associated ratings should revert to the day after his 
discharge from service.  In essence, he claimed that the RO's 
decision of February 10, 1984, which had only granted service 
connection for a single disability, characterized as the 
residuals of a craniotomy, was clearly and unmistakably 
erroneous.  Indeed, he testified that in February 1984, the 
RO should have granted service connection for multiple 
disabilities, including skull loss; a tender surgical scar in 
his hairline; a disfiguring scar on his left forehead; and 
the residuals of a shoulder injury apart from the service-
connected residuals of the left clavicle fracture.  

Such a claim is inextricably intertwined with the issues 
concerning an earlier effective date for the residuals of the 
left clavicle fracture and with the issues concerning CUE in 
the September 16, 1999, rating action.  As such, the claim of 
CUE in the RO's February 10, 1984, decision must be resolved 
prior to the consideration of those issues.  See, e.g., 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Previous determinations which are final and binding, 
including decisions concerning degree of disability and other 
issues, will be accepted as correct in the absence of CUE.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision. 38 C.F.R. § 
3.105(a).

The United States Court of Appeals for Veterans Claims 
(hereinafter, Court) has consistently stressed the rigorous 
nature of the concept of CUE, stating that such is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  Simply to claim CUE on 
the basis that the previous adjudication improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE, nor can broad-brush allegations of failure 
to follow the regulations or failure to give due process, or 
any other general, non-specific claim of error meet the 
restrictive definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993); Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  The mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 215, 253 
(1991).  A finding of CUE must be based on the record and the 
law that existed at the time of the prior decision.  Russell 
at 313-14.  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 233, 235-36 (1993).  
Consequently, the VA's usual statutory and regulatory duties 
to assist the veteran in the development of his claim do not 
apply to questions of CUE.  Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001).

In light of the foregoing, development is warranted with 
respect to the issue whether the RO committed CUE in its 
February 1984 rating decision.  Accordingly, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  The following actions are to be 
performed:

Develop and adjudicate the question of 
whether the February 10, 1984, RO rating 
action must be reversed or amended on the 
basis of CUE.  38 C.F.R. § 3.105 (2003).  
If CUE is not found, the veteran must be 
notified of that decision, as well as his 
appellate rights.  If an NOD is received 
with respect to the decision concerning 
CUE, issue the veteran an SOC and give 
him an opportunity to perfect his appeal.  
The veteran must be notified of all the 
steps necessary to appeal that issue, and 
he must be afforded an opportunity to 
complete those steps.  38 U.S.C.A. § 
7105.  Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action.
By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional argument on the remanded matter.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




